Name: Commission Regulation (EEC) No 1056/82 of 4 May 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 5 . 82 Official Journal of the European Communities No L 123/ 11 COMMISSION REGULATION (EEC) No 1056/82 of 4 May 1982 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 7 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 May 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 355, 10 . 12 . 1981 , p . 26 . No L 123/ 12 Official Journal of the European Communities 6. 5 . 82 ANNEX Amount of unit values per 100 kg net Code NIMEXE code CCT heading No Description Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 07.01 All 07.01 D I 07.01 F II ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 S ex 07.01 T ex 07.01 T ex 07.01 T ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I ex 08.02 B 1.1 1.2 1.3 1.4 1.5 1.6 1.7 1.8 1.9 1.10 1.11 1.12 1.13 1.14 1.15 2.1 2.2 2.3 2.4 2.5 2.5.1 2.5.2 2.5.3 2.6 2.6.1 2.6.2 2.6.3 2.6.4 07.01-13 1 07.01-151 07.01-31 I 07.01-33 J 07.01-451 07.01-47 1 ex 07.01-54 ex 07.01-59 07.01-63 07.01-67 07.01-71 07.01-73 ! 07.01-751 07.01-77 ] 07.01-81 1 07.01-82 i 07.01-93 07.01-94 07.01-96 ex 07.01-99 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02-32 08.02-34 1 08.02-37 J New potatoes Cabbage lettuce Beans of the species Phaseolus Carrots Radishes Onions (other than sets) Garlic Asparagus Artichokes Tomatoes Cucumbers Sweet peppers Aubergines (Solanum melongena Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) Celery stalks and leaves Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi-sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh ; Clementines, wilkings and other similar citrus hybrids , fresh :  Monreales and Satsumas  Mandarins and Wilkings  Clementines  Tangerines and others 1 454 5 042 5717 1 293 5 680 1 112 13 122 16 441 3 549 3 482 1 737 4 729 2 303 2 847 1 930 2 042 3 088 6 392 9 182 2 120 1 631 695 1 093 2 554 1 919 2 760 261-55 906-83 1 028-34 232-66 1 021-63 200-10 2 360-15 2 957-18 638-47 626-30 312-44 850-69 414-37 512-14 347-17 367-41 555-43 1 149-64 1 651-57 381-31 293-38 125-79 196-58 461-52 345-32 1 496-40 200-38 694-73 787-81 178-24 782-68 153-29 1 808-12 2 265-51 489-13 479-81 239-36 651-71 317-45 392-36 265-97 281-47 425-52 880-74 1 265-28 292-12 224-76 96-11 150-60 351-74 264-55 380-30 22-23 77-10 87-43 19-78 86-86 17-01 200-66 251-42 54-28 ! 53-24 26-56 72-32 35-23 43-54 29-51 31-23 47-22 97-74 140-42 32-41 24-94 10-64 16-71 39-09 29-35 42-20 42 609 147 729 167 523 37 903 166 431 32 597 384 484 481 744 104011 102 028 50 899 138 583 67 504 83 432 56 557 59 854 90 483 187 284 269 053 62 118 47 794 20 281 32 024 74 221 56 254 80 868 85-19 295-38 334-96 75-78 332-78 65-18 768-78 963-26 207-97 204 00 101-77 277-10 134-97 166-82 113-08 119-68 180-92 374-48 537-98 124-20 95-56 41-21 64-03 149-63 112-48 161-69 18-40 63-80 72-35 16-37 71-88 14-07 166-05 20806 44-92 44-06 21-98 59-85 29-15 36-03 24-42 25-85 39-07 80-88 116-20 26-82 20-64 8-70 13-83 31-45 24-29 34-92 76-82 266-35 302-04 68-33 300-07 58-77 693-21 868-57 187-53 183-95 91-77 249-86 121-70 150-42 101-97 107-91 163-14 337-66 485-09 1 1 1 -99 86-17 37-59 57-73 135-05 101-42 145-80 6. 5 . 82 Official Journal of the European Communities No L 123/ 13 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 2.8 2.8.1 2.8.2 23 2.10 2.11 2.12 2.13 2.14 2.15 2.16 2.17 2.18 2.19 2.20 ex 08.02-50 ex 08.02-70 ex 08.02-70 08.04-11 08.04-19 08.04-23 08.06-13 08.06-15 08.06-17 ] 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 1 08.07-55 I 08.07-71 1 08.07-75 | 08.08-11 1 08.08-151 08.09-11 08.09-19 ex 08.09-90 ex 08.02 C ex 08.02 D 08.04 A I 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A ex 08.09 ex 08.09 ex 08.09 Lemons, fresh Grapefruit, fresh :  white  pink Table grapes Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Water melons Melons (other than water melons) Kiwis 1 281 1 610 2 823 6 493 3 644 3 992 4 894 5 752 10 134 3 482 8 371 9 852 2 123 3 561 18 210 230-46 289-62 507-81 1 167-94 655-55 718-03 885-12 1 040-26 1 830-97 629-65 1 496-78 1 772-06 381-83 640-60 3 275-21 67-69 85-06 149-15 343-04 192-54 210-90 264-50 310-86 535-79 188-16 442-25 520-48 112-15 188-15 961-98 176-56 221-88 389-04 894-76 502-22 550-09 676-25 794-78 1 395-45 481-07 I 150-25 [ 357-58 292-52 490-77 I 509-15 19-59 24-62 43-17 99-30 55-73 61-04 74-92 88-06 155-11 53-30 127-76 150-66 32-46 54-46 278-46 37 544 47 182 82 727 190 265 106 794 116 973 142 703 167 715 294 456 101 516 242 899 288 681 62 203 104 359 533 554 75-07 94-34 165-41 380-44 213-53 233-89 289-97 340-79 593-64 206-27 490-88 577-22 124-37 208-67 1 066-85 16-21 20-37 35-72 82-17 46-12 50-51 61-27 72-01 124-77 43-59 103-76 124-67 26-86 45-07 230-43